Citation Nr: 9915917	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-02 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for service-connected 
spondylolisthesis of the L5-S1 vertebrae, with disc space 
narrowing and S1 radiculopathy, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from June 1968 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which initially denied the veteran's 
claim for an increased evaluation in excess of 20 percent for 
service-connected spondylolisthesis of the L5-S1 vertebrae.  
In the course of the appeal, in a December 1998 rating 
decision, the RO re-characterized the veteran's service-
connected back disability as spondylolisthesis of the L5-S1 
vertebrae, with disc space narrowing and S1 radiculopathy, 
and granted him an increased rating to 40 percent.  The 
veteran contends that a higher rating is warranted and 
continues his appeal.


FINDINGS OF FACT

The veteran's service-connected spondylolisthesis of the L5-
S1 vertebrae, with disc space narrowing and S1 radiculopathy, 
is not more than severe with limitation of motion of the 
lumbar spine, subjective complaints of recurrent low back 
pain with pain radiating down his lower extremities, with no 
spasm or weakness on examination and intact reflexes.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected spondylolisthesis of the L5-S1 vertebrae, 
with disc space narrowing and S1 radiculopathy, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5294, and 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he had a 
history of intermittent low back pain of several years 
duration, and a history of traumatic injury to his lower back 
during active duty.  Following his separation from service in 
October 1970, the RO granted him service connection for 
spondylolisthesis in a December 1970 rating decision.  

In a final Board decision dated in December 1988, the veteran 
was denied his claim for an increased evaluation for 
spondylolisthesis, which was rated as 20 percent disabling at 
that time.  Several years thereafter, in December 1995, the 
veteran reopened his claim and requested an increased 
evaluation in excess of 20 percent for his service-connected 
spondylolisthesis.  In support of his claim, he submitted 
various VA, private, and Social Security Administration (SSA) 
medical records.  These medical records, which collectively 
representing the time period from 1989 to 1996, show that the 
veteran was treated on several occasions for complaints of 
recurrent and chronic low back symptoms related to 
spondylolisthesis, and that he had been frequently prescribed 
Valium and Darvocet for his back pain.  The medical reports 
and his SSA claim show that the veteran was employed as a 
letter carrier for the U.S. Postal Service, from 1978 to 
1991, and that while the veteran contended that his years of 
service as a letter carrier contributed to a worsening of his 
low back disability, the primary reason why he lost his job 
was because his attendance was very variable because of 
severe drug abuse and related problems.

In conjunction with the veteran's claim for an increased 
rating for his back disability are the reports of three VA 
compensation examinations, conducted in February 1996, 
October 1996, and August 1998.

The report of the February 1996 VA examination shows that the 
veteran complained of a history of recurrent low back pain, 
with pain occasionally radiating down the anterior aspect of 
his left lower extremity.  Examination of his back revealed 
normal lordosis, no paraspinal spasm, and a range of motion 
study whose results were characterized as being "fairly 
normal," with forward flexion to about 85 degrees, lateral 
flexion to 30 degrees, which was considered to be normal, 
rotation to 30 degrees, bilaterally, which was considered to 
be normal, and backward extension to 15 degrees which was 
considered to be slightly limited.  Straight leg raising was 
normal.  X-rays of his lumbar spine revealed a mild lumbar 
scoliosis, convex left, with a rotary component, and Grade 
III spondylolisthesis with bilateral pars interarticularis 
defects at L5-S1, with a nearly obliterated disc space and 
abundant sclerosis and new bone formation, compatible with a 
chronic process.  The veteran's diagnoses were limited 
motions of his back to a mild degree, especially in extension 
and flexion, and an X-ray impression of Grade III 
spondylolisthesis with bilateral pars interarticularis 
defects at L5-S1.

The report of an October 1996 VA examination, which was 
conducted to augment the above described August 1996 VA 
examination and to address the question of additional 
functional loss due to pain or symptomatic flare-ups 
(pursuant to 38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. 
Brown, 8 Vet. App. 202 (1995)), shows that the veteran 
appeared for the evaluation wearing a back support, and 
complaining of a history of recurrent low back symptoms.  On 
examination, it was noted that he did not have any 
paraspinal spasm.  On range of motion testing, his forward 
flexion was to 60 degrees (as compared to 85 degrees in 
February 1996) on application of resistance to forward 
flexion by the reviewing physician.  With similar 
resistance, the veteran had virtually no backward extension.  
Lateral flexion was similar to what was measured in February 
1992, and was to about 30 degrees, bilaterally, with or 
without resistance.  On all ranges of motion, the veteran's 
back pain increased with the application of resistance by 
the examiner.  


The report of the August 1998 VA compensation examination 
shows that the veteran complained of recurrent low back pain, 
with pain radiating down the back of his right leg to his 
foot, with an occasional sensation of loss of strength in his 
legs, and that his legs were asleep.  He denied having any 
problems with sexual function, or with the functioning of his 
bowels and bladder.  Though he had no stiffness, he 
complained of fatigability and severe lack of endurance.  He 
reported that he used a cane and wore a back support, and 
that he received treatment at pain clinics, had been involved 
in exercise and physical therapy, and had taken prescription 
drugs and used a TENS unit to treat his symptoms.  He 
described his pain flare-ups as occurring 2 to 3 times per 
week, lasting from a few hours to up to a day in duration, 
with interruption of his sleep.  Precipitating factors were 
lifting or bending, and there were no reported alleviating 
factors.  He described his low back symptoms during flare-ups 
as being severe, and that he was unable to perform such tasks 
as washing dishes or doing his laundry during these flare-up 
episodes.  He reported that he had to discontinue working 
because of his back pain, and was unable to walk or lie down 
for long periods of time because of his back symptoms.  

On range of motion testing, the veteran displayed painful 
motion and tenderness of his lumbar spine, though without 
spasm or weakness.  He was able to forward flex to within 10 
degrees of the floor.  His spine was painful in his L5-S1 
distribution.  On straight leg testing, he was negative at 90 
degrees.  His lateral bending abilities were described by the 
examiner as "okay." His back musculature was intact, and 
neurologic testing  revealed a decreased sensation in his 
right S1 distribution.  Deep reflexes were 2+ and equal, and 
the remainder of his neurologic examination was described as 
"okay."  He was noted to have a postural abnormality which 
showed an accentuated lumbar lordosis and mild scoliosis.  
The examiner opined that the veteran would have greater than 
a 50 percent increase of his low back problems due to 
limitations as a result of pain during symptom flare-ups.  X-
rays of his lumbar spine revealed Grade III anterior 
spondylolisthesis of L5 on S1, with narrowing of the disc 
space and subarticular sclerosis of the opposing margins and 
slight scoliosis of the lumbar spine, concave to the right.  
The diagnosis was S1 radiculopathy with Grade III 
spondylolisthesis of L5 on S1 with severe limitation of 
activity secondary to this diagnosis.

A VA outpatient treatment report, dated in September 1998, 
shows that the veteran stood with a noticeable "sway" back 
and increased lordosis, and the he could forward flex to 45 
degrees above the lordosis,  and backward extend to 30 
degrees with a mobile lordosis.  Following an MRI study, the 
examiner remarked that the posterior view of the veteran's 
L5-S1 vertebral region appeared to be a "jumble of bones."  
The assessment was spondylolisthesis of L5-S1, with possible 
compression of nerve root or nerve roots on the left.  During 
treatment in October 1998, the medical report of this visit 
shows that surgery for a laminectomy and fusion of L4 to S1 
was discussed.  Examination revealed decreased sensation over 
his feet and spine, bilaterally, but with normal and equal 
ankle and plantar jerks, bilaterally, hip flexion to 80 
degrees in a seated position, and straight leg raising to 40 
degrees on the right, and to 80 degrees on the left.

By rating action in December 1998, the RO increased the 
evaluation of the veteran's back disability to 40 percent.

II.  Analysis

To the extent that the veteran contends that his service-
connected spondylolisthesis of the L5-S1 vertebrae, with disc 
space narrowing and S1 radiculopathy, is productive of a 
greater level of impairment than that which is contemplated 
by the 40 percent evaluation currently assigned, his claim 
for an increased rating is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  Relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (1998).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss of a part of the 
musculoskeletal system, due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion, may provide a basis for the 
assignment of a disability rating.  Weakness of an affected 
part is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Further, when rating 
disabilities of the joints, inquiry will be directed to 
weakened movement, excess fatigability, in-coordination, and 
pain on movement.  38 C.F.R. § 4.45.  A  review of the 
medical evidence shows that the issue of functional loss due 
to pain or flare-ups of the veteran's low back symptomatology 
have been adequately addressed by the VA medical examinations 
of October 1996 and August 1998; in the former examination, 
the physician observed that the veteran's back pain increased 
on all ranges of motion with the application of resistance, 
and in the latter examination, the physician opined that the 
veteran would have greater than a 50 percent increase of his 
low back problems due to limitations as a result of pain 
during symptom flare-ups.  

The veteran is service-connected for spondylolisthesis of the 
L5-S1 vertebrae with disc space narrowing and S1 
radiculopathy, which is currently rated as 40 percent 
disabling.  The evidence does not show that this low back 
disability is due to residuals of vertebral fracture, or is 
manifest by lumbar ankylosis.  Therefore, the disability may 
be rated under the criteria for limitation of motion, 
lumbosacral strain, sacroiliac injury and weakness, or 
intervertebral disc syndrome.  Of these, the only rating code 
in the schedule which may allow for an evaluation award in 
excess of 40 percent is contained in 38 C.F.R. § 4.71a, 
Diagnostic Code  5293, for evaluating intervertebral disc 
syndrome.  This code provides that a 40 percent rating is 
warranted for severe intervertebral disc syndrome manifest by 
recurring attacks with only intermittent relief, and a 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  

A synthesis of the objective findings of the three VA 
compensation examinations conducted in 1996 and 1998 show 
that the veteran's service-connected spondylolisthesis of the 
L5-S1 vertebrae, with disc space narrowing and S1 
radiculopathy, is manifest by pain on motion and limitation 
of motion of his lumbar spine, fatigability and severe lack 
of endurance, lumbar spine tenderness, decreased sensation in 
his right S1 nerve root distribution, a postural abnormality 
manifest by accentuated lumbar lordosis and mild scoliosis, 
and subjective complaints of recurrent low back pain with 
pain radiating down his lower extremities and decreased 
sensation over his feet and spine, bilaterally.  The veteran 
uses a cane and wears a back support because of his low back 
disorder, and during symptom flare-ups, which occur about  2 
to 3 times per week, there is an increase of low back 
problems of greater than 50 percent as a result of pain.  The 
manifestations of the veteran's back disability are 
considered to result in severe limitation of activity and he 
has been awarded a 40 percent evaluation on the basis of his 
complaints and the objective findings on examination.  

In addition, the Board notes that the objective medical 
evidence also shows that the veteran had intact back 
musculature and normal and equal ankle and plantar jerks, 
bilaterally, and that he had no paraspinal spasm, no lumbar 
stiffness or weakness, and no problems with his sexual 
function, or problems with the function of his bowels and 
bladder. 

The criteria for a 60 percent evaluation, under Diagnostic 
Code 5293, requires that the veteran's back disability, 
spondylolisthesis of the L5-S1 vertebrae, with disc space 
narrowing and S1 radiculopathy (rated here as intervertebral 
disc syndrome), be pronounced and manifest by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
Though the evidence shows that the veteran has some degree of 
neuropathy, as shown by radiating pain down his lower 
extremities and decreased sensation over his feet and spine, 
bilaterally, there is no evidence of accompanying muscle 
spasm or absent ankle jerk and the musculature of his back 
has been described as intact.  The veteran does experience 
periodic flare ups which is brought on as the result of 
precipitating factors such as lifting and bending, his 
treatment has included going to the pain clinic, exercise and 
physical therapy and use of a TENS unit.  However, on the 
basis of the objective evidence described above, the 
veteran's service-connected back disability does not present 
a disability picture which more closely approximates the 
pronounced level of impairment with little intermittent 
relief required for the assignment of a 60 percent rating for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.7.  

It is our judgment, after careful review of the complete 
record, that a  preponderance of the evidence is against the 
veteran's claim for an increased rating in excess of 40 
percent current assigned for his service-connected back 
disability. Because the evidence in this case is not 
approximately balanced with regard to the severity of the 
veteran's service-connected low back disorder, the benefit-
of-the-doubt doctrine does not apply.  His claim for a rating 
increase in excess of 40 percent must therefore be denied.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
   

ORDER

The claim for an increased evaluation in excess of 40 percent 
for service-connected spondylolisthesis of the L5-S1 
vertebrae, with disc space narrowing and S1 radiculopathy, is 
denied.



		
	S. L. COHN
	Member, Board of Veterans' Appeals



 

